 Case 3:19-cr-30141-SMY Document 15 Filed 01/09/20 Page 1 of 3 Page ID #34



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                      )
                                               )
                 Plaintiff,                    )
                                               ) CRIMINAL NO. 19-CR-30141-SMY
vs.                                            )
                                               )
JEREMY TURNER,                                 )
     a/k/a Jaremy Turner                       )
                                               )
                 Defendant.                    )

                                   STIPULATION OF.FACTS

        Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of

Illinois, and Norman R. Smith, Assistant United States Attorney for said District, and herewith

enters into the following Stipulation of Facts with the Defendant, Jeremy Turner and his counsel,

Donnell Smith.

        I.       At all relevant times, there was a federal Southern Illinois Public Corruption Task

Force consisting of agents with the Federal Bureau of Investigation, Internal Revenue

Service/Criminal Investigations and a federal task force officer with the Illinois State Police.

        2.       The federal Southern Illinois Public Corruption Task Force had a federal criminal

investigation into embezzlement by the Executive Director of the Lessie Bates Davis

Neighborhood House and whether kickbacks or illegal gratuities were received by the Executive

Director in exchange for contracts or payments from Lessie Bates Davis Neighborhood House to

third parties.

        3.       Teach Me Technology, LLC was a Texas limited liability company owned by

Jeremy Turner. Between June and July of 2017, Lessie Bates Davis Neighborhood House, at the

direction of Christopher K. Coleman, paid Teach-Me Technology LLC c/o Jeremy Turner in excess
     Case 3:19-cr-30141-SMY Document 15 Filed 01/09/20 Page 2 of 3 Page ID #35


'
    of $40,000 for which no services or product was received. Out of the funds received, Jeremy

    Turner made payments by cash and check back to Christopher K. Coleman.

           4.      On or about April 9, 2019, in St. Clair County within the Southern District of

    Illinois, and elsewhere, Jeremy Turner, a/k/a Jaremy Tuner did willfully and knowingly make,

    and cause to be made, materially false, fictitious, and fraudulent statements and representations

    in a matter within the jurisdiction of a department or agency of the United States, attempting to

    obstruct the due administration of justice in the investigation, by telling an Internal Revenue

    Service/Criminal Investigations Special Agent and a federal task force officer that he, Jeremy

    Turner, did not provide any cash back to Coleman from the checks that Lessie Bates Davis

    Neighborhood House provided to Teach Me Technology LLC. The statement was materially

    false in that Jeremy Turner knew that he had made cash payments to Christopher K. Coleman

    from the money that was received from the Lessie Bates Davis Neighborhood House.

           5. In July of 2016, Christopher K. Coleman became the Executive Director of the Lessie

    Bates Neighborhood House. As Executive Director he was in charge of overseeing the operation

    including its fiscal affairs. From July of 2016 through December of 2017, Christopher K. Coleman

    embezzled funds from the Lessie Bates Neighborhood House for the benefit of himself and others.

           6.      From in or about July of2016 through in or about June of 2017, [ a one-year period

    for jurisdictional purposes] in St. Clair County, Illinois, within the Southern District of Illinois,

    and elsewhere, Jeremy Turner aided and abetted Christopher K. Coleman, the Executive Director

    of Lessie Bates Davis Neighborhood House, an agent of an organization that received federal funds

    in excess of $10,000 in embezzling property worth at least $5,000 under the control of the Lessie

    Bates Davis Neighborhood House, Inc.




                                                     2
 Case 3:19-cr-30141-SMY Document 15 Filed 01/09/20 Page 3 of 3 Page ID #36




        7.    Jeremy Tuner assisted Christopher K. Coleman in the creation and submission of

false invoices from Teach Me Technologies for payment by the Lessie Bates Davis Neighborhood

House. As a result of the false invoices Jeremy Tuner received checks on or about June 27, 2017

in the amount of $13,008.16, $27,195.50, and $4,879 from the Lessie Bates· Davis Neighborhood

House for which no service or product was provided. In exchange, Jeremy Tuner returned a

portion of the proceeds of the checks to Christopher K. Coleman.

SO STIPULATED:

                                                   STEVEN D. WEINHOEFT
                                                   United States Attorney



                                                   NORMAN R. SMITH
                                                   Assistant United States Attorney



Attorney for Defendant


Date:
        ------------




                                               3
